Title: From James Madison to Jacob Crowninshield, 3 July 1805 (Abstract)
From: Madison, James
To: Crowninshield, Jacob


          § To Jacob Crowninshield. 3 July 1805, Department of State. “I have the honor to inform you, in answer to your letter of the 25 ult. [not found] that no information respecting the service of the monition in the case of the Hector, Smith, or any subsequent proceeding respecting it, exists in this Department. Mr. Wm. Lyman, as the Agent for such claims in London, will have it in his power to furnish the statement you desire.”
        